DETAILED ACTION
Status of Claims:  
Claims 21-24, 29-36, 38, 40-52 and 54-58 are pending.
Claims 21, 38 and 47 are amended.
Claims 37, 39 and 53 are cancelled.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Dec. 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,045,874 and 10,519,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections previously set forth in the non-Final Office Action mailed Sep. 21, 2020 are withdrawn.

Response to Arguments
Applicant's arguments filed Dec. 11, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art supports do not extend horizontally and thus prevents the air space from being cleaned and there is no motivation to alter the prior art supports to be arranged horizontally because such a modification would hinder the flow of fluids through the horizontal channels 

Applicant argues that Sawyer teaches away from the combination with Molick because the combination would clog the flow channels of 16, which is the opposite of what Sawyer.  This argument is not persuasive because Sawyer discloses that the channels may be closed off to prevent clogging “if desired” (see col. 3, lines 6-7) and thus closing off the flow channels is an optional function and the combination of Sawyer in view of Molick does not teach away from Sawyer. Additionally, Molick discloses that the openings 21c are “small enough to prevent small objects from falling into the duct 16” and “a screen top could also be provided for the cover 21” (see col. 3, lines 28-31), and thus the Molick openings are designed to meet Sawyer’s optional function to prevent debris or foreign material from entering and possibly clogging the flow channels. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38, 40 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (US 6,279,275 B1, as cited in the IDS).

Regarding claim 38, Sawyer teaches a drain assembly for being placed underground (waterproof wall construction of Fig. 1 and 4), comprising: 
a panel spaced-apart from an exterior facing wall of a foundation, 
wherein the panel is maintained in position relative to the wall through a plurality of supports extending horizontally from the panel to the wall into an interior space defined therebetween (an outer face 14 of each panel 7 is spaced apart from an outer surface 3 of the vertical foundation wall 1 by a plurality of spaced vertical ribs 15 which define a series of parallel flow channels 16; the ribs 15 are considered to “extend horizontally” because they extend from the panel 7 to the foundation wall 1 in a direction which appears to be the same direction by which the supports extend relative to the panel and wall depicted in Fig. 3 of the instant disclosure) (see col. 2, lines 64-67; Fig. 1-3); 
wherein a drainage pipe (a drain tile 5) is positioned below the panel (see Fig. 1 and 4), 
wherein the drainage pipe is in fluid communication with the interior space defined between the panel and the wall such that fluid passing therein flows into the drainage pipe (ground water will flow through the drain holes into the channels and then downwardly through the channels to the drain tile 5) (see col. 1, line 67 to col. 2, line 2; Fig. 1 and 4),


Regarding claim 40, Sawyer teaches the assembly according to claim 38, wherein the panel is one or more of flexible and curvable (the ribs 15a and 15c can flex outwardly and will then snap back into position) (see Sawyer, col. 3, lines 56-57).

Regarding claim 43, Sawyer teaches the assembly according to claim 38, wherein the panel defines a means for allowing flowthrough of water into the interior space (openings or slots 18) (see Sawyer, col. 3, lines 12-13; Fig. 2).

Regarding claim 44, Sawyer teaches the assembly according to claim 38, wherein the panel defines a plurality of drainage apertures (openings or slots 18) (see Sawyer, col. 3, lines 12-13; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 29-36 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) in view of Molick (US 4,075,800 A, as cited in the IDS).

Regarding claim 21, Sawyer teaches a drain assembly for being placed underground (waterproof wall construction of Fig. 1 and 4), comprising:
a panel spaced-apart from an exterior facing wall of a foundation, 
wherein the panel is maintained in position relative to the wall through a plurality of supports extending horizontally from the panel to the wall into an interior space defined therebetween (an outer face 14 of each panel 7 is spaced apart from an outer surface 3 of the vertical foundation wall 1 by a plurality of spaced vertical ribs 15 which define a series of parallel flow channels 16; the ribs 15 are considered to “extend horizontally” because they extend from the panel 7 to the foundation wall 1 in a direction which appears to be the same direction by which the supports extend relative to the panel and wall depicted in Fig. 3 of the instant disclosure) (see col. 2, lines 64-67; Fig. 1-3); 
a cap engageable with the panel (the upper ends of flow channels 16 can be closed off by use of a cap or cover) (see col. 3, lines 6-8), 
wherein a drainage pipe is positioned at a bottom portion of the drain assembly (a drain tile 5 is located at the lower end of the wall construction) (see Fig. 1 and 4), 

wherein an air space is formed between the panel and the wall (flow channels 16) (see Sawyer, Fig. 2-3) for cleaning (this limitation is functional and presumed to be inherent because the prior art teaches the claimed structure).
Sawyer does not explicitly teach that the cap is selectively engageable, wherein the cap is removable to allow access into the interior space defined between the panel and the wall.
Molick teaches a cap selectively engageable with a panel, wherein the cap is removable to allow access into an interior space defined between the panel and a wall (a duct with flat sides can be fitted with a perforated or screened cover allowing flow of liquid therethrough; the cover 21 is adapted to be pressed or snap-fitted into the duct and is to be easily inserted and removed from the duct) (see col. 1, lines 29-33; col. 3, lines 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cap of Sawyer with the selectively engageable cap of Molick because the Molick cap permits access to the interior space for maintenance and inspection while also achieving predictable results to preventing clogged flow channels as required by the Sawyer cap (see Sawyer, col. 3, lines 8-10).

Regarding claim 22, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the panel defines a means for allowing flowthrough of water into the interior space (openings or slots 18) (see Sawyer, col. 3, lines 12-13; Fig. 2).

Regarding claim 23, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the panel is configured for a nestable engagement with an adjacent panel (inserting the rib 15a into slot 26 and rib 15c into the slot 21 to provide a mechanical interlock between the panels) (see Sawyer, col. 3, lines 55-58; Fig. 3).

Regarding claim 24, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the cap defines a plurality of drainage apertures through a surface of the cap to allow flowthrough of water into the interior space (openings 21c along the length of the top wall 21b of the cover 21) (see Molick, Fig. 2 and 4).

Regarding claim 29, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the cap extends between a top portion of the panel and the wall (see Molick, Fig. 2 and 4).

Regarding claim 30, Sawyer, as modified by Molick, teaches the assembly according to claim 21.
Sawyer, as modified by Molick, does not explicitly teach wherein the cap includes an insulation material for insulating the interior space.
Sawyer further teaches wherein added insulation is incorporated with the panels (see col. 4, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap of Sawyer, as modified by Molick, to include an insulation material as further taught by Sawyer because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results to insulate the interior space.  (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 31, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the drainage pipe defines a plurality of apertures extending through a surface thereof (apertures are depicted in the drain tile 5) (see Sawyer, Fig. 1 and 4).

Regarding claim 32, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the plurality of supports allows for a flow channel to be defined along a length of the panel to allow air and liquid flow along the length (the series of parallel flow channels 16) (see Sawyer, Fig. 2-3).

Regarding claim 33, Sawyer, as modified by Molick, teaches the assembly according to claim 21, further comprising a bottom area configured for passing liquids from the interior space defined between the panel and the wall, the bottom area extending continuously along a length of the panel (the portion of panels 7 which extends along concrete footing 4) (see Sawyer, Fig. 1 and 4).

Regarding claim 34, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein an end of the panel is configured for engaging a respective second drain assembly thereto (a series of panels 7 are mounted in side-by-side relation by a mechanical interlock) (see Sawyer, col. 2, line 57 and col. 3, lines 27-29).

Regarding claim 35, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein, a second assembly is positioned into engagement with a top portion or a side portion of the panel (a series of panels 7 are mounted in side-by-side relation by a mechanical interlock between side edges 10, 12 of adjacent panels) (see Sawyer, col. 2, line 57 and col. 3, lines 27-29).

Regarding claim 36, Sawyer, as modified by Molick, teaches the assembly according to claim 21, further comprising a filter material or an insulation material within the interior space defined between the panel and the wall (insulation board 31 disposed against the outer surface of foundation wall 1) (see Sawyer, col. 4, lines 8-9).

Regarding claim 54, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the plurality of supports extend from the wall to the panel (the inner face 13 and the parallel outer face 14 of each panel 7 is joined together by a plurality of spaced vertical ribs 15) (see Sawyer, Fig. 3).

Regarding claim 55, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the plurality of supports extend from the panel to the wall (the inner face 13 and the parallel outer face 14 of each panel 7 is joined together by a plurality of spaced vertical ribs 15) (see Sawyer, Fig. 3).

Claim 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) as applied to claim 38 above, and further in view of McGuckin et al. (US 4,943,185 A).

Regarding claim 41, Sawyer teaches the assembly according to claim 38.
Sawyer does not explicitly teach wherein the panel contacts the drainage pipe.
McGuckin teaches a drain assembly for being placed underground (see Fig. 5 and 8), comprising: a panel spaced-apart from an exterior facing wall of a foundation (panels 34 are placed on the exterior surface 30 of walls 20, which may be for subterranean walls, such as at the foundation of a wall) (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of the Sawyer panel and drainage pipe to be in contact as taught by McGuckin, and to include a filter material 38 which wraps around the drain tile 5 of Sawyer (see McGuckin, col. 5, lines 9-16), because such a drainage pipe permits the rapid conveying of flow while preventing clogging of the drainage pipe (see McGuckin, col. 5, lines 9-16).

Regarding claim 42, Sawyer, as modified by McGuckin, teaches the assembly according to claim 38.
Sawyer does not explicitly teach wherein the panel partially encloses the drainage pipe.
McGuckin teaches a drain assembly for being placed underground (see Fig. 5 and 8), comprising: a panel spaced-apart from an exterior facing wall of a foundation (panels 34 are placed on the exterior surface 30 of walls 20, which may be for subterranean walls, such as at the foundation of a wall) (see Fig. 1-2; Abstract; col. 2, line 15), wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween (protrusions 48 of one adjacent panel 34B maintain an interlocked adjacent panel 34B spaced apart from the wall 20; protrusions 66) (see Fig. 5 and 8); wherein a drainage pipe is positioned below the panel (perforated drain pipe 44), wherein the panel partially encloses the drainage pipe (the drainage core 36 surrounds part of the perforated drain pipe 44) (see McGuckin, Fig. 2).
.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) as applied to claim 38 above, and further in view of Brand et al. (US 4,760,674 A).

Regarding claim 45, Sawyer teaches the assembly according to claim 38.
Sawyer does not explicitly teach the assembly further comprising at least one of a water level sensor, a moisture sensor, or a temperature sensor defined within the interior space.
Brand teaches an assembly comprising a panel spaced-apart from an exterior facing wall of a foundation, wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween (fluid gathering means 52 is spaced-apart from areal slab 50) (see Fig. 10), and further comprising at least one of a water level sensor, a moisture sensor, or a temperature sensor defined within the interior space (the fan 61 may be coupled to a humidity sensor) (see col. 7, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Sawyer to include a moisture sensor, and air circulation means such as a fan, as taught by Brand because this enables the automatic detection and removal of moisture about the foundation structure to reduce structural damage and provide improved stability (see Brand, col. 2, lines 25-33).

Regarding claim 46, Sawyer teaches the assembly according to claim 38.
Sawyer does not explicitly teach the assembly further comprising an air circulation system for circulating air through the interior space.
Brand teaches an assembly comprising a panel spaced-apart from an exterior facing wall of a foundation, wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween (fluid gathering means 52 is spaced-apart from areal slab 50) (see Fig. 10), and further comprising an air circulation system for circulating air through the interior space (a fan 61) (see col. 7, line 11; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Sawyer to include an air circulation system as taught by Brand because this enables the removal of moisture about the foundation structure to reduce structural damage and provide improved stability (see Brand, col. 2, lines 25-33).

Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) in view of Molick (US 4,075,800 A, as cited in the IDS) and McGuckin et al. (US 4,943,185 A).

Regarding claim 47, Sawyer teaches a method for providing drainage to an area, comprising: 
providing a drain assembly that comprises: 
a panel spaced-apart from an exterior surface of a foundation wall, 
wherein the panel is maintained in position relative to the wall through a plurality of supports extending horizontally from the panel to the wall into an interior space defined therebetween (an outer face 14 of each panel 7 is spaced apart from an outer surface 3 of the vertical foundation wall 1 by a plurality of spaced vertical ribs 15 which define a series of parallel 
a cap engageable with the panel (the upper ends of flow channels 16 can be closed off by use of a cap or cover) (see col. 3, lines 6-8); 
wherein a drainage pipe (a drain tile 5) is positioned below the panel (see Fig. 1 and 4); wherein an air space is formed between the panel and the wall (flow channels 16) (see Sawyer, Fig. 2-3) for cleaning (this limitation is functional and presumed to be inherent because the prior art teaches the claimed structure).
forming a void in the ground (the step of forming a void in the ground is inherent for the drain assembly because the drain assembly is placed underground); 
placing the drain assembly in the void (the step of placing the assembly in the void is inherent as depicted by Fig. 1 and 4); and, 
filling a volume of the void outside of the drain assembly (the space around the drain assembly is filled with gravel back-fill 19 and back-filled soil 20) (see col. 3, lines 22-26; Fig. 1 and 4).
Sawyer does not explicitly teach that the cap is selectively engageable, wherein the cap is removable to allow access into the interior space defined between the panel and the wall.
Molick teaches a cap selectively engageable with a panel, wherein the cap is removable to allow access into an interior space defined between the panel and a wall, wherein the cap defines a plurality of drainage apertures through a surface of the cap to allow flowthrough of water into the interior space (a duct with flat sides can be fitted with a perforated or screened cover allowing flow of liquid therethrough; the cover 21 is adapted to be pressed or snap-fitted into the duct and is to be easily 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cap of Sawyer with the selectively engageable cap of Molick because the Molick cap permits access to the interior space for maintenance and inspection while also achieving predictable results to preventing clogged flow channels as required by the Sawyer cap (see Sawyer, col. 3, lines 8-10).
Sawyer, as modified by Molick, does not explicitly teach wherein the drainage pipe is positioned such that the panel contacts the drainage pipe.
McGuckin teaches a drain assembly (see Fig. 5 and 8) that comprises: a panel spaced-apart from an exterior surface of a foundation wall (panels 34 are placed on the exterior surface 30 of walls 20, which may be for subterranean walls, such as at the foundation of a wall) (see Fig. 1-2; Abstract; col. 2, line 15), wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween (protrusions 48 of one adjacent panel 34B maintain an interlocked adjacent panel 34B spaced apart from the wall 20; protrusions 66) (see Fig. 5 and 8); wherein a drainage pipe is positioned below the panel (perforated drain pipe 44), wherein the panel contacts the drainage pipe (the drainage core 36 is in contact with the perforated drain pipe 44) (see McGuckin, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of the Sawyer panel and drainage pipe to be in contact as taught by McGuckin, and to include a filter material 38 which wraps around the drain tile 5 of Sawyer (see McGuckin, col. 5, lines 9-16), because such a drainage pipe permits the rapid conveying of flow while preventing clogging of the drainage pipe (see McGuckin, col. 5, lines 9-16).

Regarding claim 48, Sawyer, as modified by Molick and McGuckin, teaches the method according to claim 47.
Sawyer, as modified by Molick and McGuckin, for claim 47 does not explicitly teach the step of attaching a second drain assembly to a top of the panel to create a height of attached assemblies.
McGuckin further teaches attaching a second drain assembly to a top of the panel to create a height of attached assemblies (see Fig. 1 with panels 34 arranged height-wise and width-wise).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of claim 47 to include an attaching step as further taught by McGuckin because this enables the customization of the method to provide drainage which is sized for any area.

Regarding claim 49, Sawyer, as modified by Molick and McGuckin, teaches the method according to claim 47, further comprising nestably engaging an end of a panel of a second drain assembly with an end of the panel to create a length of attached assemblies (inserting the rib 15a into slot 26 and rib 15c into the slot 21 to provide a mechanical interlock between the panels) (see Sawyer, col. 3, lines 55-58; Fig. 3).

Regarding claim 50, Sawyer, as modified by Molick and McGuckin, teaches the method according to claim 47, further comprising providing a filter fabric around an exterior of the drain assembly before filling the volume of the void outside of the drain assembly (as modified for claim 47, the filter material 38 of McGuckin is provided around the drain tile 5 of Sawyer).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS), Molick (US 4,075,800 A, as cited in the IDS) and McGuckin et al. (US 4,943,185 A) as applied to claims 47 and 50 above, and further in view of Parker (US 2003/0200707 A1).

Regarding claim 51, Sawyer, as modified by Molick and McGuckin, teaches the method according to claim 50.
Sawyer, as modified by Molick and McGuckin, does not explicitly teach the method further comprising filling a portion of the volume of the void contiguous to a void facing side of the filter fabric with a material sufficient to separate the filter fabric from the panel.
Parker teaches a method for providing drainage to an area, comprising: providing a drain assembly that comprises a panel, forming a void in the ground, placing the drain assembly in the void; and filling a volume of the void outside of the drain assembly (form 100 is suited for use along a foundation wall or footing which is in rocky soil or gravel or rock ledges, which inherently requires the steps of forming, placing and filling to place the foundation) (see para. 0008, 0033 and 0037), providing a filter fabric around an exterior of the drain assembly before filling the volume of the void outside of the drain assembly, and filling a portion of the volume of the void contiguous to a void facing side of the filter fabric with a material sufficient to separate the filter fabric from the panel (spacers 175, 205 are placed between the porous cover 170 (which is any porous material such as filter fabric) or a filter 210 and form 100; spacers 175 have a front surface 180 in contact with porous cover 170 and a back surface 185 in contact with front wall 105 of form 100 and spacers 205 have upper and lower strips 215 and 220 which contact the filter 210 and the form 100) (see para. 0038-0039 and 0041; Fig. 3B and 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Sawyer, as modified by Molick and McGuckin, to include the step of filling with a material to separate the filter fabric from the panel as taught by Parker because this prevents clogging of the drainage apertures (slots 18) of Sawyer (see Parker, para. 0039).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS), Molick (US 4,075,800 A, as cited in the IDS) and McGuckin et al. (US 4,943,185 A) as applied to claim 47 above, and further in view of Davis et al. (US 5,263,792 A).

Regarding claim 52, Sawyer, as modified by Molick and McGuckin, teaches the method according to claim 47.
Sawyer, as modified by Molick and McGuckin, does not explicitly teach the method further comprising inserting the plurality of supports into the interior space to maintain the panel in position relative to the wall.
Davis teaches method for providing drainage to an area (see Fig. 2-3), comprising: providing an assembly that comprises a panel (28) spaced-apart from a wall (40), wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween, and inserting the plurality of supports into the interior space to maintain the panel in position relative to the wall (drainage core member 10) (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supports of Sawyer, as modified by Molick and McGuckin, to be insertable spacers as taught by Davis because the Davis spacers have high flexibility and rollability, conduit channels for high volume in-plane water flow, and impact resistance and high compressive strength (see Davis, col. 2, lines 15-19; Abstract).

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) and Molick (US 4,075,800 A, as cited in the IDS) as applied to claim 21 above, and further in view of Scott (US 2003/0082005 A1).

Regarding claim 56, Sawyer, as modified by Molick, teaches the assembly according to claim 21, wherein the plurality of supports comprises a plurality of first spacers, each of the plurality of first spacers extending from the panel to the wall.
Sawyer, as modified by Molick, does not explicitly teach a plurality of second spacers, wherein the plurality of first spacers are connected to the plurality of second spacers.
Scott teaches a drainage assembly for being placed underground (see Fig. 1), comprising: a panel (a base 40) spaced-apart from a surface (a top 20), wherein the panel is maintained in position relative to the surface through a plurality of supports extending from the panel to the surface into an interior space defined therebetween (supports 60); wherein the plurality of supports comprises a plurality of first spacers, each of the plurality of first spacers extending from the panel to the wall (supports 60), and a plurality of second spacers, wherein the plurality of first spacers are connected to the plurality of second spacers (supports 60’ and spacer rings 70) (see Fig. 3B-3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spacers of Sawyer, as modified by Molick, to be first and second spacers as taught by Scott because the use of a second spacer as taught by Scott is a tailored system which increases the number of applications in which the drain assembly may be used and insures proper alignment and integrity (see Scott, para. 0008 and 0033-0034) while achieving the remove of excess fluid as desired by Sawyer and Molick. 

Regarding claim 57, Sawyer, as modified by Molick and Scott, teaches the assembly according to claim 56, wherein a protrusion of a first spacer is configured for being received by a complimenting recess of a second spacer (see Scott, Fig. 3B-3C).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 6,279,275 B1, as cited in the IDS) and Molick (US 4,075,800 A, as cited in the IDS) as applied to claim 21 above, and further in view of Davis et al. (US 5,263,792 A).

Regarding claim 58, Sawyer, as modified by Molick, teaches the assembly according to claim 21.
Sawyer, as modified by Molick, does not explicitly teach wherein the plurality of supports represent insertable spacers placed between the panel and the wall.
Davis teaches a drain assembly (see Fig. 2-3), comprising a panel (28) spaced-apart from a wall (40), wherein the panel is maintained in position relative to the wall through a plurality of supports extending from the panel to the wall into an interior space defined therebetween, wherein the plurality of supports represent insertable spacers placed between the panel and the wall (drainage core member 10) (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supports of Sawyer, as modified by Molick, to be insertable spacers as taught by Davis because the Davis spacers have high flexibility and rollability, conduit channels for high volume in-plane water flow, and impact resistance and high compressive strength (see Davis, col. 2, lines 15-19; Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778